GANEY, District Judge.
This is a libel and complaint in admiralty by The Curtis Bay Towing Company of' Pennsylvania, a Pennsylvania corporation, against the Luckenbach Steamship Company, Inc., a Delaware corporation, alleging that the latter requested the former to-furnish certain tug boats, services and other assistance, to the Luckenbach Steamship Company’s vessel, the “Paul Luckenbach”, which ran aground in the Delaware River, below Marcus Hook. At the trial, the libellant proved on a quantum meruit basis for the service rendered, there being-no denial that the various tug boats and. lighters were used in attempting to release the “Paul Luckenbach”, the only question, being as to the value of the said services.
With respect thereto the Court makes the-following findings of fact:
(1) That on or about January 4, 1941,. the Steamship “Paul Luckenbach”, or the-property of the Luckenbach Steamship. Company, a corporation of the State of' Delaware, engaged in the business of common carrier by water, was stranded in the-Delaware River at Bulkhead Range in the-Delaware River, below Marcus Hook.
(2) That on or about January 4, 1941 theLuckenbach Steamship Company orally requested the Curtis Bay Towing Company of Pennsylvania, a corporation of the State of Pennsylvania, engaged in the business of furnishing tugs for hire, to supply to it tugboats and other assistance in an effort to float the said Steamship “Paul Luckenbach”.
*989(3) Pursuant to said request, the Curtis Bay Towing Company of Pennsylvania furnished certain tugs and barges to the Steamship “Paul Luckenbach”.
(4) The fair and reasonable value in the Port of Philadelphia during the period from January 5, 1941 to January 9, 1941 for services such as were rendered by the Curtis Bay Towing Company, the libellant in this cause, to the Luckenbach Steamship Company, respondent herein, was $31.25 per hour for running and working time and $12.50 per hour for overtime.
(5) The libellant chartered certain lighters, to wit: Silverthorne — $160; Fir — $80; Oak — $80; Cedar — $80; Andrew — $80; Walnut — $60; Brilliant — $37; and Churchman — $63, from January 5th to January 10, 1941, inclusive, the fair and reasonable charge for hire being the sum of $640.
(6) The fair and reasonable value of the services rendered by the tug Nancy Moran was $2,156.25.
(7) The fair and reasonable value of the service rendered by the tug Curtis Bay was $508.70; H. C. Jefferson — $3057.51; Neptune — $425.52; Fort McHenry — $3,-605.00; Jupiter — $1666.90 and Caspian— $467.19; a total of $9,730.82. .
Conclusions of Law
(1) The suit being in admiralty this court has jurisdiction and under the law and the evidence a verdict should be awarded to the libellant in the sum of $12,527.07.
Discussion
The sole question involved here is whether the value placed on certain services rendered by the libellant, The Curtis Bay Towing Company of Pennsylvania, to the respondent, the Luckenbach Steamship Company, Inc., was fair and reasonable. The libellant was orally requested to furnish certain services by way of tugs, lighters o and barges in the releasing of the Steam-' ship “Paul Luckenbach,” which had gone aground in the Delaware River below Marcus Hook on or about January 4th. These services covered a period of approximately six days from January 4th to January 10th. A number of lighters, barges and tugs were used by the libellant in an attempt to free the said Steamship “Paul Luckenbach”, and for these services the libellant charged the respondent -certain prices per hour, which are contested by the respondent. The charge most open to objection by the respondent was that of $31.25 per hour for running and working time and $12.50 for overtime, it being the contention of the respondent that the fair and reasonable value of the libellant’s service was $18.75 per hour for running and working time and $9 per hour for overtime. However, after hearing the various witnesses called by the libellant, who were familiar with both the rates charged in and about the Port of Philadelphia and the conditions existing along the Delaware River, I feel that the prices charged by the libellant were fair and reasonable and substantiated by the testimony in the case, and no good purpose would be served by a recital of this testimony.
Accordingly, upon a finding that the rate of $31.25 per hour for running and working time and $12.50 per hour for overtime, are fair and reasonable, an examination of the record discloses that the following vessels were employed in the releasing of the Steamship “Paul Luckenbach”. for the following hours: (Computation table filed but omitted from the published opinion.)
Accordingly, judgment is entered in favor of the libellant, The Curtis Bay Towing Company of Pennsylvania, in the sum of $12,527.07.